Citation Nr: 0020101	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-11 603	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussion.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1964 to May 
1965 and from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which denied a claim by the veteran 
seeking entitlement to service connection for residuals of a 
concussion and a left shoulder disorder.


FINDING OF FACT

On June 22, 2000, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issues of entitlement 
to service connection for residuals of concussion and a left 
shoulder disorder; the issues have been withdrawn from 
appellate status by the veteran.  38 U.S.C.A. §§ 511(a), 
7104(a), 7105  (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 
20.202, 20.204  (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The jurisdiction of the Board extends to all questions in a 
matter which, under 38 U.S.C.A. § 511, is subject to decision 
by the Secretary of VA.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.101 (1998).  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b)  (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c)  (1999).

In this case, the veteran's accredited representative, in its 
June 22, 2000, informal brief presentation, indicated that 
the veteran wished to withdraw his appeal of the above-stated 
issues.  Attached to the brief is a copy of a statement, 
signed by the veteran, indicating the same.

In light of the above, the Board finds that the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



